DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 05/25/2022 with respect to the rejections of claims 1, 10 under 35 U.S.C. §102 and §103 have been considered but are moot in view of the new ground(s) of rejection.
Applicant argues, regarding the rejections of claims 1, 10 under 35 U.S.C. §112(b) for use of the term “a turbine device” to mean —an electrical generator—, that “However, a POSITA would understand a turbine would encompass "[a]ny of various machines in which the kinetic energy of a moving fluid is converted to mechanical power by the impulse or reaction of the fluid with a series of buckets, paddles, or blades arrayed about the circumference of a wheel or cylinder." (see pages 8-9 of Remarks filed 05/25/2022).
In response, respectfully, Applicant appears confused with the issue at hand.  Notably, claims 1 and 10 each set forth both “a plurality of propeller fins” and “a turbine device”.  The “plurality of propeller fins” may be construed as “a turbine” given Applicant’s definition.  However, the claimed “turbine device” is clearly further defined in, respectively, claims 2 and 11 as being “configured to generate electricity due to rotation of the plurality of propeller fins”.  That is, the “turbine device” is being defined as —an electrical generator—, rather than as a “turbine” as generally understood in the art, and as defined by Applicant’s own provided definition.  Thus, Applicant’s arguments are not found to be persuasive, the rejections are maintained, and Applicant is again invited to address and correct the indefinite language.

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 05/25/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant contends pending clams 19-20 are readable on the elected invention” and “Claim 20 includes a system including the submersible device”.  This is not found persuasive because of the following reasons.
As set forth in the Restriction requirement of 03/04/2022, regarding claim 19, Invention I comprises a turbine device coupled to the rotor, with the turbine device being configured to generate electricity; whereas Invention II lacks such a turbine device but comprises both a fairing and a power conditioner device configured to receive power from a separate submersible power generator and output the electricity to an electricity grid.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  
Regarding claim 20, Invention III does not require a submersible device including a plurality of control fins, a plurality of propeller fins, or a turbine device, which are required for Invention I.  Furthermore, the device of Invention I has separate utility such as operating singly without other submersible power generators, and especially without other submersible power generators arranged in first and second rows, the rows being positioned at different depths, as is required for the system of Invention III.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons previously given in the Office Action of 03/04/2022 and there would be a serious search and/or examination burden if restriction were not required because at least the emphasized reasons (b), (c), and (d) below apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 21, 23, 24, 26 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 21, 23, 24, 26, the phrase “such that trailing edge is rotatable” is grammatically incorrect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-12, 17, 18, 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 10, the limitation “the wingtip being configured with winglets to reduce drag from wingtip vortices” (emphasis added) comprises subject matter which was not described in the specification as originally filed as pertaining to the elected invention.  
Notably, the “winglet” features are disclosed in Figs. 6-7 and discussed in corresponding paragraph [0057]: “the wingtip C may include winglets, as illustrated herein”.  However, this feature is disclosed as belonging to the “moored substation 320” which is different than the “submersible device 100” (see para. [0055]: “Unlike the submersible device 100, the moored substation 320 […]”; note that paragraphs [0054] to [0057] describe this invention).  That is, the “winglet” feature is described in reference to Applicant’s non-elected Invention II, drawn to a moored substation, and not in reference to the elected Invention I.  
Thus, the added subject matter of claim 1 was not described in the specification as originally filed in reference to the elected invention, and therefore comprises new matter impermissible pursuant to 35 U.S.C. §112(a).
Regarding claims 22, 25, the limitation “the wingtip being configured with winglets to reduce drag from wingtip vortices” (emphasis added) comprises subject matter which was not described in the specification as originally filed as pertaining to the elected invention.  See above for further discussion.  Additionally, no “winglets” were disclosed as being on the “vertical control fins”: as shown in Figs. 6-7 (again, illustrating a non-elected invention), the “winglets C” are only disclosed as being on “lateral control fins 114” and not on “vertical control fins 112”.
Regarding claims 2, 3, 8, 9, 21-23; and claims 11-12, 17, 18, 24-26; they are dependent on claims 1, 10, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 8-12, 17, 18, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 10, the limitation “a turbine device communicatively coupled to the rotor” is vague and indefinite.  Notably, the term “turbine device” appears to be used in a manner contrary to its ordinary meaning.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  
Here, the term “a turbine device” in claims 1, 10, and claims dependent thereon, is used by the claim(s) to mean “an electrical generator” (i.e., a “machine for converting mechanical energy to electrical energy1,” as generally specified in dependent claims 2, 11) while the accepted meaning is “a turbomachine in which a rotor (turbine wheel) or impeller is caused to rotate and convert flow energy into shaft power or thrust2.” The term is indefinite because the specification does not clearly redefine the term.
For the purpose of examination, the term “a turbine device” will be interpreted as —a generator device—, consistent with the scope of dependent claims 2, 11.
Regarding claims 2, 3, 8, 9, 21-23; and claims 11-12, 17, 18, 24-26; they are dependent on claims 1, 10, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 21-23, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) in view of Nedderman, Jr. (US 5,487,351).
Regarding independent claims 1, 22, as best understood, Kejha discloses a submersible device (deployable submarine-hydroelectric generator 1) comprising: 
a submersible hull (hermetically sealed vessel 2) with a proximal end (e.g., end with lug 13), an opposing distal end (e.g., end with cone 7), a first sidewall (e.g., port-side/left-hand rounded sidewall of vessel 2, no separate number given) and a second sidewall (e.g., starboard-side/right-hand rounded sidewall of vessel 2, no separate number given) opposite the first sidewall, said sidewalls being between the proximal and distal ends of the hull (see, e.g., Figs. 1-2); 
a plurality of control fins (e.g., horizontal fins 18a and vertical fins 18; see Fig. 2) extending from the submersible hull (vessel 2), wherein the plurality of control fins includes a plurality of lateral control fins (horizontal fins 18a) and a plurality of vertical control fins (vertical fins 18), wherein each of the lateral control fins includes a leading edge, a trailing edge, and a wingtip adjoining the leading and trailing edges (see, e.g., Figs. 1, 2: horizontal fins 18 are shown in profile, though implied to be of same shape as vertical fins 18A; fins each have a rearwardly-angled leading edge facing sea current 25, a trailing edge perpendicular to vessel 2, and flat wingtip connecting the leading and trailing edges);
a plurality of propeller fins (blades 6) extending from the submersible hull at the distal end (end with cone 7), each of the propeller fins being connected to a rotor (e.g., shaft 5); and 
a turbine device (AC electric generator 3) communicatively coupled to the rotor (shaft 5).
Also, regarding claim 22, Kejha further discloses that each of the vertical control fins (vertical fins 18) includes a leading edge, a trailing edge, and a wingtip adjoining the leading and trailing edges (see, e.g., Figs. 1, 2: vertical fins 18A each have a rearwardly-angled leading edge facing sea current 25, a trailing edge perpendicular to vessel 2, and flat wingtip connecting the leading and trailing edges).
However, Kejha appears to be silent regarding use of winglets.
Whereas the winglet feature appears to comprise impermissible new matter as discussed above, the following is additionally noted for expediting prosecution.
On the other hand, Nedderman, Jr. (Figure 3) discloses a submersible device (underwater vehicle 12) comprising a submersible hull (vehicle hull, no separate number given; see, e.g., Fig. 3, col. 3, line 1), a control fin (control surface 10) extending from the submersible hull, the control fin including a leading edge (leading edge 20), a trailing edge (trailing edge 22), and a wingtip (tip 18) adjoining the leading and trailing edges (see, e.g., Figs. 1, 3, 4), with, notably, the wingtip being configured with winglets (winglets 30) to reduce drag from wingtip vortices (see, e.g., col. 3, ll. 24-29: winglets 30 are mounted to prevent vortex shedding from the edge of control surface and further reduce turbulence and act to quiet control surface 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kejha with the use of winglets on the control fins, as taught by Nedderman, Jr., for the purpose of preventing vortex shedding and further reducing turbulence to quiet the control surfaces (see, e.g., col. 3, ll. 24-29).
Regarding claim 2, the combination of Kejha and Nedderman further renders obvious that the turbine device (Kejha: AC electric generator 3) is configured to generate electricity due to rotation (Kejha: see, e.g., Abstract, ¶ 30) of the plurality of propeller fins (Kejha: blades 6).
Regarding claim 3, the combination of Kejha and Nedderman further renders obvious a power conditioning device (Kejha: transformer 10) communicatively coupled to the turbine device (Kejha: AC electric generator 3) and electrically connected to an electric grid (Kejha: electric grid on land, no separate number given; see, e.g., Abstract, ¶¶ 10, 30), wherein the power conditioning device is configured to output the electricity to the electrical grid via an interconnect adaptor (Kejha: e.g., high voltage exiting cable 12 and/or sealed plug 12A which can transmit electricity through wall of vessel 2), the interconnect adaptor being closer to the proximal end (Kejha: front end with lug 13) than the distal end (Kejha: see, e.g., Fig. 1).
Regarding claim 9, as best understood, the combination of Kejha and Nedderman further renders obvious that an internal volume of the submersible hull (Kejha: vessel 2) is pressure compensated at a controlled pressure other than ambient pressure (Kejha: see, e.g., ¶ 10: vessel 2 is hermetically sealed to withstand water pressure at desired depths—i.e., it is pressure compensated with a controlled pressure; see also, e.g., ¶ 30 describing wireless control for neutral to positive buoyancy).
Regarding claim 21, 23, the combination of Kejha and Nedderman renders obvious the invention as set forth in claim 1, upon which claims 21, 23 are dependent.
However, Kejha appears to be silent regarding the possibility that the control fins may be operable to adjust an orientation such that a trailing edge is rotatable.
On the other hand, Nedderman (Figures 1, 2), as previously discussed, further discloses that the control fin (control surface 10) is operable to adjust an orientation (via actuator 26 and actuator rod 24) on the submersible hull such that trailing edge is rotatable towards a sidewall (see, e.g., Fig. 2: control surface 10 may be rotatable by angle of attack θ).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kejha with the additional feature of a rotatable control fin, as taught by Nedderman, for the purpose of maneuvering the underwater/submersible device (see, e.g., col. 3, ll. 9-23).
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) in view of Nedderman, Jr. (US 5,487,351) and further in view of Kettner (US 3,715,171).
Regarding claim 8, the combination of Kejha and Nedderman renders obvious the invention as set forth in claim 1, upon which claim 8 is dependent.
However, Kejha appears to be silent regarding the possibility that the propeller may be foldable.
On the other hand, Kettner (Figure 1) discloses a propeller (propeller assembly 10), comprising a plurality of propeller fins (propeller blades 14 and 16) wherein, notably, the propeller fins are foldable (propeller blades may be folded into a folded position via, e.g., pin 40; see, e.g., col. 1, ll. 42-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the submersible device of Kejha with the ability to fold the propeller fins, as taught by Kettner, for the purpose of minimizing drag on the submersible device when not in use; doing so would facilitate deployment and/or retrieval of the device when not in use.
Claims 10-12, 18, 24-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1) in view of Nedderman, Jr. (US 5,487,351) and further in view of Moffat et al. (WO 2018/175297 A1).
Regarding independent claims 10, 25, as best understood, Kejha discloses a system comprising: 
two or more submersible power generators (a cluster or quantity/plurality of deployable submarine-hydroelectric generators; see, e.g., ¶ 33), each submersible power generator (deployable submarine-hydroelectric generator 1) comprising: 
a submersible hull (hermetically sealed vessel 2) with a proximal end (e.g., end with lug 13), an opposing distal end (e.g., end with cone 7), a first sidewall (e.g., port-side/left-hand rounded sidewall of vessel 2, no separate number given) and a second sidewall (e.g., starboard-side/right-hand rounded sidewall of vessel 2, no separate number given) opposite the first sidewall, said sidewalls being between the proximal and distal ends of the hull (see, e.g., Figs. 1-2); 
a plurality of control fins (e.g., horizontal fins 18a and vertical fins 18; see Fig. 2) extending from the submersible hull (vessel 2), wherein the plurality of control fins includes a plurality of lateral control fins (horizontal fins 18a) and a plurality of vertical control fins (vertical fins 18), wherein each of the lateral control fins includes a leading edge, a trailing edge, and a wingtip adjoining the leading and trailing edges (see, e.g., Figs. 1, 2: horizontal fins 18 are shown in profile, though implied to be of same shape as vertical fins 18A; fins each have a rearwardly-angled leading edge facing sea current 25, a trailing edge perpendicular to vessel 2, and flat wingtip connecting the leading and trailing edges);
a plurality of propeller fins (blades 6) extending from the submersible hull at the distal end (end with cone 7), each of the propeller fins being connected to a rotor (e.g., shaft 5); 
a turbine device (AC electric generator 3) communicatively coupled to the rotor (shaft 5); and 
a power conditioning device (transformer 10) communicatively coupled to the turbine device (AC electric generator 3).
Also, regarding claim 25, Kejha further discloses that each of the vertical control fins (vertical fins 18) includes a leading edge, a trailing edge, and a wingtip adjoining the leading and trailing edges (see, e.g., Figs. 1, 2: vertical fins 18A each have a rearwardly-angled leading edge facing sea current 25, a trailing edge perpendicular to vessel 2, and flat wingtip connecting the leading and trailing edges).
However, Kejha appears to be silent regarding use of winglets.
Whereas the winglet feature appears to comprise impermissible new matter as discussed above, the following is additionally noted for expediting prosecution.
On the other hand, Nedderman, Jr. (Figure 3) discloses a submersible device (underwater vehicle 12) comprising a submersible hull (vehicle hull, no separate number given; see, e.g., Fig. 3, col. 3, line 1), a control fin extending from the submersible hull, the control fin including a leading edge (leading edge 20), a trailing edge (trailing edge 22), and a wingtip (tip 18) adjoining the leading and trailing edges (see, e.g., Figs. 1, 3, 4), with, notably, the wingtip being configured with winglets (winglets 30) to reduce drag from wingtip vortices (see, e.g., col. 3, ll. 24-29: winglets 30 are mounted to prevent vortex shedding from the edge of control surface and further reduce turbulence and act to quiet control surface 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kejha with the use of winglets on the control fins, as taught by Nedderman, Jr., for the purpose of preventing vortex shedding and further reducing turbulence to quiet the control surfaces (see, e.g., col. 3, ll. 24-29).
Furthermore, Kejha appears to be silent regarding use of a moored substation and the possibility of electrically coupling the power generators to the moored substation.
On the other hand, Moffat et al. (Figures 3, 14, 15, 25, 26) discloses a system comprising:
a moored substation (e.g., mooring buoy 148 or platform 565); and
two or more submersible power generators (wave energy converters 140, 141, 142, as shown in Fig. 3; which may take different forms of wave energy converters, such as wave energy converters 360/380, as shown in Figs. 14, 15; or wave energy converters 550-555, as shown in Fig. 26) electrically coupled (via, e.g., electrical cables 152, 153, 154, 157; or modular electrical cables 556-561) to the moored substation (see, e.g., Fig. 3, Fig. 26), each submersible power generator comprising, inter alia, a power conditioning device (e.g., rectifier 363/383; see, e.g., Figs. 14, 15) electrically connected to the moored substation (e.g., mooring buoy 148 or platform 565; see, e.g., Figs. 3, 25, 26).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kejha with the explicit use of a mooring buoy/substation/platform, as taught by Moffat et al., for the purpose of implementing a farm/cluster of hydroelectric generators, as suggested by Kejha, while minimizing a length of cabling required to connect the generators to the land-based electrical grid and saving resources/costs required to deploy the generators (Moffat: see, e.g., ¶¶ 71-72).
Regarding claim 11, the combination of Kejha, Nedderman, and Moffat further renders obvious that the turbine device (Kejha: AC electric generator 3) is configured to generate electricity due to rotation (Kejha: see, e.g., Abstract, ¶ 30) of the plurality of propeller fins (Kejha: blades 6).
Regarding claim 12, the combination of Kejha, Nedderman, and Moffat further renders obvious that the power conditioning device (Kejha: transformer 10) is configured to output the electricity to an electrical grid via an interconnect adaptor (Kejha: e.g., high voltage exiting cable 12 and/or sealed plug 12A which can transmit electricity through wall of vessel 2), the interconnect adaptor being closer to the proximal end (Kejha: front end with lug 13) than the distal end (Kejha: see, e.g., Fig. 1).
Regarding claim 18, as best understood, the combination of Kejha, Nedderman, and Moffat further renders obvious that an internal volume of the submersible hull (Kejha: vessel 2) is pressure compensated at a controlled pressure other than ambient pressure (Kejha: see, e.g., ¶ 10: vessel 2 is hermetically sealed to withstand water pressure at desired depths—i.e., it is pressure compensated with a controlled pressure; see also, e.g., ¶ 30 describing wireless control for neutral to positive buoyancy).
Regarding claim 24, 26, the combination of Kejha and Nedderman renders obvious the invention as set forth in claim 1, upon which claims 21, 23 are dependent.
However, Kejha appears to be silent regarding the possibility that the control fins may be operable to adjust an orientation such that a trailing edge is rotatable.
On the other hand, Nedderman (Figures 1, 2), as previously discussed, further discloses that the control fin (control surface 10) is operable to adjust an orientation (via actuator 26 and actuator rod 24) on the submersible hull such that trailing edge is rotatable towards a sidewall (see, e.g., Fig. 2: control surface 10 may be rotatable by angle of attack θ).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kejha with the additional feature of a rotatable control fin, as taught by Nedderman, for the purpose of maneuvering the underwater/submersible device (see, e.g., col. 3, ll. 9-23).
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kejha (US 2009/0140524 A1), Nedderman, Jr. (US 5,487,351), Moffat et al. (WO 2018/175297 A1), and further in view of Kettner (US 3,715,171).
Regarding claim 17, the combination of Kejha and Moffat further renders obvious the invention as set forth in claim 10, upon which claim 17 is dependent.
However, Kejha appears to be silent regarding the possibility that the propeller may be foldable.
On the other hand, Kettner (Figure 1) discloses a propeller (propeller assembly 10), comprising a plurality of propeller fins (propeller blades 14 and 16) wherein, notably, the propeller fins are foldable (propeller blades may be folded into a folded position via, e.g., pin 40; see, e.g., col. 1, ll. 42-44).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the submersible device of Kejha with the ability to fold the propeller fins, as taught by Kettner, for the purpose of minimizing drag on the submersible device when not in use; doing so would facilitate deployment and/or retrieval of the device when not in use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832     


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Oxford Dictionary of Mechanical Engineering. © Oxford University Press. 2013.
        2 Id.